Eussell, C. J.,
dissenting. I agree to the rulings in paragraphs 1 and 2 of the decision in this case, but, in my opinion, the trial judge erred in directing a verdict. The fact that the defendant introduced no evidence is of no consequence in determining whether a verdict should have been directed; for the burden was upon the plaintiffs to show that the guano purchased from them was used under the identical cotton levied on; and a verdict in their favor was not demanded, and could not properly be directed, if the evi*654dence introduced authorized any other inference on the part of the jury than that this guano was so used. Davis v. Kirkland, 1 Ga. App. 5 (58 S. E. 209). In my opinion there was no evidence to show that any of this guano was used in the cultivation of the crop in question.